Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Hu, Wo-2017036083 discloses a general gate driving circuit which composed of a plurality of cascaded shift registers, and the gate scanning signals are sequentially supplied to the respective gate lines on the display panel through the shift registers of the stages. In the display device driven by the touch and display time division, in order to insert a plurality of touch time periods in a time period of displaying one frame, it is generally required to cascade a plurality of gate driving circuits, and each gate driving circuit Only the corresponding several rows of gate lines are connected, and the function of inserting the touch time period in the time period in which one frame is displayed is realized by controlling the timing of the start trigger signals of the gate drive circuits of the respective stages.

Huang et al., CN-203966089 discloses the utility model claims a touch control screen, a driving period of the touch display screen comprises display phase and touch control stage, as shown in FIG. 4, the touch screen comprising: a gate driving circuit 200, the gate drive circuit 200 includes a multi-stage cascaded shift register units, in the display stage, N stage shift registering unit is used for providing scanning signal to the 
However, none of the prior arts individually or in combination discloses the exact configuration of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHLU OKEBATO whose telephone number is (571)270-3375.  The examiner can normally be reached on Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SAHLU OKEBATO/Primary Examiner, Art Unit 2625                                                                                                                                                                                                        7/2/2021